DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the;
fixing buckle and 
“outer surface of the connecting rib is flush with a free end surface of the side wall” (claim 4)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Interpretation
Examiner is interpreting the claimed expression “integrally formed” as two or more components that are manufactured from the same material, affixed together or assembled together.  See MPEP 2144.04 V B. 
Wherever possible the examiner will interpret the “and/or” phrases in the broadest reasonable way which would be just the “or” alternative.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-12, 14, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 & 14 are not understood because of the use of “and” in the “and/or” phrase on line 3. Lines 2-3 of claim 2 are recited together with lines 3-4 of claim 2 by the “and” alternative. This means that the limitations recited in lines 2-3 and the limitations in lines 3-4 are recited as being together in the same structural recitation.  This would not be feasible since both sets of lines are mutually exclusive. Examiner is interpreting the “and/or” phrase as only – or --.  
Claim 10 has the same confusion. Line 4 has the “and/or” phrase which creates a confusion as to the limitations of the “positioning member”.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hirayama et al.
A display module (¶0001), comprising: 
a back plate (fig. 5; 28) comprising a back plate body 28a and a side wall 28b, the back plate body and the side wall being integrally formed and together 
a display screen 14, an edge of an inside surface of the display screen being fixed to the connecting rib (at surface 28b2); and 
an optical film set 18 mounted in the mounting space fig. 5.
Claim 3 Hirayama discloses that the display module of claim 1, wherein: 
the edge of the inside surface of the display screen is adhered (“adhesive 32) to an outer surface of the connecting rib fig. 5; or 
a fixing buckle is integrally formed on the outer surface of the connecting rib to restrict the display screen from being separated from the connecting rib; and/or 
the edge of the inside surface of the display screen is adhered to the connecting rib through adhesive glue, a glue storage groove is integrally formed on the outer surface of the connecting rib, and the glue storage groove is filled with the adhesive glue; and/or 
a width of a cross section of the glue storage groove gradually increases in a depth direction.
Claim 4 the display module of claim 1, wherein: 

an outer surface of the connecting rib is flush with a free end surface of the side wall, and the display screen is flush with or higher than an outer surface of the side wall.

Claims 13, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirayama et al.
A television, comprising a display module (¶0026), the display module comprising: 
a back plate (fig. 5; 28) comprising a back plate body 28a and a side wall 28b, the back plate body and the side wall being integrally formed and together defining a mounting space (figure 5 shows mounted layers), a connecting rib 28b3 parallel to the back plate body fig. 5 being integrally formed on an inside surface of the side wall; 
a display screen 14, an edge of an inside surface of the display screen being fixed to the connecting rib (at surface 28b2); and 
an optical film set 18 mounted in the mounting space fig. 5.
Claim 15 Hirayama discloses that the television of claim 13, wherein: 
the edge of the inside surface of the display screen is adhered (“adhesive 32) to an outer surface of the connecting rib fig. 5; or 

the edge of the inside surface of the display screen is adhered to the connecting rib through adhesive glue, a glue storage groove is integrally formed on the outer surface of the connecting rib, and the glue storage groove is filled with the adhesive glue; and/or 
a width of a cross section of the glue storage groove gradually increases in a depth direction.
Claim 16 the television of claim 1, wherein: 
a free end surface 28b2 of the side wall is higher than or flush (shown as flush in fig. 5) with an outer surface 14b of the display screen; or 
an outer surface of the connecting rib is flush with a free end surface of the side wall, and the display screen is flush with or higher than an outer surface of the side wall.

Allowable Subject Matter
Claims 5-9, 11, 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10, 12, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al.
Hirayama does not specify that the back plate body, the side wall and the connecting rib are integrally injection molded or integrally die-cast. 
At the time the invention was made it would have been well known to one of ordinary skill in this art to use either injection molding or die cast forming to manufacture the back plate of Hirayama. The motivation for using either one of these manufacturing techniques is to use a well known and proven method for manufacturing.  The claims would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP1032202 teaches injection molding.
Arakai et al teaches (fig. 5) many of the components in claim 1.
Xu teaches (fig. 3) many of the components in claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/           Primary Examiner, Art Unit 3649                                                                                                                                                                                             /M.C.Z/Primary Examiner, Art Unit 3649